 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       DAVID C. THACKER,                               No. 2:20–cv–0255–KJM–CKD PS

12                       Plaintiff,                      ORDER

13            v.
14       AT&T CORPORATION, et al.,
15                       Defendants.
16

17           This case has now settled between the main parties: plaintiff and defendants AT&T

18   Corporation and AT&T Mobility LLC.1 (ECF No. 49.) However, there still remains at least one

19   active claim against a third defendant, Diversified Consultants, Inc. (“DCI”). (See ECF No. 12

20   (First Amended Complaint) at 5.) The already-extended deadline for dispositive motions in this

21   case was July 2, 2021 (ECF No. 38 at 2), and no dispositive motions have been filed. The court

22   therefore issues this order to require plaintiff to notify the court whether and how he plans to

23   proceed against DCI, which will soon be the last remaining defendant in this action.

24           Plaintiff is reminded that his claims against DCI in this lawsuit are still stayed pursuant to

25   11 U.S.C. § 362, due to DCI’s ongoing Chapter 7 bankruptcy proceeding. See In re: Diversified

26
     1
27     The AT&T defendants have not been formally dismissed yet, as the undersigned’s May 5, 2021
     findings and recommendations to order their voluntary dismissal under Rule 41(a)(2) are still
28   pending with the Chief District Judge. (ECF No. 53.)
                                                     1
 1   Consultants, Inc., No. 3:20-bk-01311-CJJ (Bankr. M.D. Fl.), ECF No. 106 at 2 (ordering that the

 2   § 362 automatic stay applies to plaintiff’s claims against DCI in this lawsuit, while noting that

 3   plaintiff’s Proof of Claim No. 50 in the Bankruptcy Case would be treated as timely filed).

 4   Accordingly, plaintiff will not be able to proceed with his claims against DCI until the

 5   Bankruptcy Case concludes. See 11 U.S.C. § 362(c)(2) (duration of automatic stay).

 6            Plaintiff is further reminded that because defendant DCI is a corporation undergoing

 7   Chapter 7 bankruptcy, it is effectively a defunct entity and likely will not be able to satisfy any

 8   judgment that might be rendered in this action—which would necessarily occur after all of DCI’s

 9   assets are liquidated via the Chapter 7 process (prompting the automatic stay to lift). 2 The court

10   further notes that, once the automatic stay lifts, plaintiff would likely have to resort to a motion

11   for default judgment under Rule 55(b)(2) because DCI will almost certainly still be unrepresented

12   by counsel and therefore unable to defend itself in this lawsuit. See D-Beam Ltd. P’ship v. Roller

13   Derby Skates, Inc., 366 F.3d 972, 973-74 (9th Cir. 2004) (“It is a longstanding rule that

14   corporations . . . must appear in court through an attorney.”) (cleaned up).

15
     2
16       As the court stated in its October 2020 order permitting counsel for DCI to withdraw:

17                    In bankruptcy proceedings under Chapter 7—as opposed to
                      Chapter 11—no discharge of debts may be granted to a debtor that is
18                    not an individual. 11 U.S.C. § 727(a)(1); N.L.R.B. v. Better Bldg.
                      Supply Corp., 837 F.2d 377, 378 (9th Cir. 1988) (“Partnerships and
19                    corporations may not discharge their debts in a liquidation
                      proceeding under Chapter 7 of the Code.”). “The filing of a chapter 7
20                    [bankruptcy petition] creates a defunct corporation.” In re Tri-R
                      Builders, Inc., 86 B.R. 138, 141 (Bankr. N.D. Ind. 1986). See Matter
21                    of Liberty Tr. Co., 130 B.R. 467, 471 (W.D. Tex. 1991) (“The
                      consequence of denying discharge to corporations and partnerships
22                    in a Chapter 7 proceeding is to render such entities ‘defunct.’”); see
                      also Thacker v. Fed. Commc’ns Comm’n, No. AP 03-04274-PBS,
23                    2005 WL 8161960, at *4 (W.D. Wash. June 24, 2005) (collecting
                      cases), aff’d sub nom. In re Magnacom Wireless, LLC, 503 F.3d 984
24                    (9th Cir. 2007).

25                    Because defendant DCI is a corporation undergoing Chapter 7
                      bankruptcy, it is now effectively a defunct entity. That is, “the
26                    corporation ceases to operate or own any assets,” though it might
                      technically continue to exist by virtue of its certificate of
27                    incorporation from the state. In re Tri-R Builders, 86 B.R. at 141.

28   (ECF No. 28 at 4-5.)
                                                         2
 1            Given all of these circumstances, it appears that plaintiff’s best chance to recover anything

 2   from DCI is through his claim in the Bankruptcy Case, not through this lawsuit. The court

 3   therefore encourages plaintiff to consider moving to voluntarily dismiss his present claims in this

 4   suit against DCI, under Rule 41(a)(2). 3 On such a motion—which need not be noticed for

 5   hearing—the undersigned would be inclined to recommend that the Chief District Judge order the

 6   dismissal without prejudice. Assuming the Chief District Judge adopts the undersigned’s

 7   recommendations, that would render all claims against all defendants dismissed and bring this

 8   litigation to a close.

 9            Still, the choice is entirely up to plaintiff. The court simply requires plaintiff to advise the

10   court of his intentions with respect to DCI. Accordingly, IT IS HEREBY ORDERED that:

11       1. Within 14 days of the entry of this order, plaintiff shall file either (a) a motion to

12            voluntarily dismiss his claims against DCI under Rule 41(a)(2), or (b) a status report

13            advising the court how he intends to proceed against DCI; and

14       2. Failure to timely comply with this order may result in the imposition of sanctions,

15            including a potential recommendation that the claims against DCI be dismissed with

16            prejudice pursuant to Federal Rule of Civil Procedure 41(b).

17   Dated: July 8, 2021
                                                         _____________________________________
18
                                                         CAROLYN K. DELANEY
19                                                       UNITED STATES MAGISTRATE JUDGE

20

21

22   AW, thac.255

23

24

25

26
     3
27    Plaintiff cannot simply file a unilateral notice of voluntary dismissal under Rule 41(a)(1)
     because much earlier in the litigation (while it still had counsel) DCI appeared and answered the
28   complaint. See Fed. R. Civ. P. 41(a)(1)(A)(i).
                                                          3
